Mr. Justice Eobb
delivered the opinion of the Court:
In the United States the right of appeal is not dependent upon any principle of the common law or upon any inherent power of one court to review the decisions of another, but is founded solely upon statutes. It goes without saying, therefore, that he who would enjoy the right conferred by the statute must also •accept the burdens imposed.
Prior to the establishment of this court, appeals from the .supreme court of the District to the Supreme Court of the United States were subject to the rules and regulations governing appeals from the United States circuit courts to the supreme court (12 Stat. at L. 763, chap. 91). Appeals from this court to the supreme court are subject to the regulations formerly applicable to appeals from the supreme court of the District to that court (act of February 9, 1893, sec. 8, 27 Stat. at L. 434, chap. 74). Appeals to this court from the supreme court of the District are governed by rules of court under the provisions of sec. 6 of said act of 1893. Eule 10 of this court provides that no appeal shall operate as a stay of execution or supersedeas unless a bond with surety or sureties is given, “conditioned for the successful prosecution of such appeal.” The supreme court of the District, in prescribing the alternative form of this bond, has followed the form of supersedeas bonds in appeals from this court to the Supreme Court of the United States. This is the form really required under our rule. Fulton v. Fletcher, 12 App. D. C. 4. As this form is the form pre*357scribed by sec. 1000, Rev. Stat. U. S. Comp. Stat. 1901, p. 712, for supersedeas bonds in appeals from circuit and district courts of the United States, we may look to the interpretation placed upon that section for the determination of the question here in issue.
In Catlett v. Brodie, 9 Wheat. 553, 6 L. ed. 158, which involved an appeal from the supreme court of the District, the court ruled that this form of bond was intended to secure payment of the original money judgment, as well as the damages for delay. See Kountze v. Omaha Hotel Co. 107 U. S. 378, 386, 27 L. ed. 609, 612, 2 Sup. Ct. Rep. 911.
In Babbitt v. Finn (Babbitt v. Shields) 101 U. S. 7, 25 L. ed. 820, the suit was on the supersedeas bond, as here, a money judgment having been obtained in the original suit, which judgment was affirmed on appeal. Substantially the same defenses were interposed there as here. The court said: “As between the obligors and obligees all the obligors are principal debtors, though as between each other they may have the rights and remedies resulting from the relation of principal and surety. * * * It is not necessary, in order to charge the sureties in an appeal bond, that an execution on the judgment recovered in the appellate court should be issued against the principal. When they exéeute the bond they assume the obligation that they will answer all damages and costs if the principal fails to prosecute his appeal to effect and make his plea good, from which it follows that if the judgment is affirmed by the appellate court, either directly or by a mandate sent down to the subordinate court, the sureties propria vigore become liable to the same extent as the principal obligor.” Judgment was therefore directed to be given against the surety for the amount of the original judgment and costs. The interpretation thus placed upon the language of the bond here in issue has since been applied in the following cases: Tarr v. Rosenstein, 3 C. C. A. 466, 5 U. S. App. 197, 53 Fed. 112; Davis v. Patrick, 6 C. C. A. 632, 12 U. S. App. 629, 57 Fed. 909; Louisville, N. A. & C. R. Co. v. Pope, 20 C. C. A. 253, 46 U. S. App. 25, 74 Fed. 2; *358American Surety Co. v. North Packing & Provision Co. 102 C. C. A. 258, 118 Fed. 810.
In view of the decisions to which we have referred, we do not deem further elaboration necessary. Judgment will therefore be affirmed, with costs. Affirmed.